PER CURIAM:
These two claims are for unemployment compensation tax *430arising for the quarters ending March 31, 1972, June 30, 1972, and June 30, 1977. Claim No. CC-82-263b is for $52,730.71, of which $28,296.17 is the amount of the tax and $24,434.54 is accumulated interest. Claim No. CC-82-263c is for $21,213.07, of which $9,490.64 is the amount of the tax and $11,722.43 is accumulated interest. The respondent, in its Answer,- denies any liability for the tax based on the statute of limitations. The Court finds that under W.Va. Code §55-2-6, the five-year statute of limitations applies. As no action was taken on these claims until October 5, 1982, the claims are barred by this statutory provision.
Any claim for accumulated interest is denied based on our opinion in Dept. of Employment Security vs. Dept. of Corrections, 14 Ct.Cl. (1983).
Claims disallowed.